642 So. 2d 1200 (1994)
UTAH HOME FIRE Insurance Company, Petitioner,
v.
Ramon NAVARRO, et al., Respondents.
No. 94-1891.
District Court of Appeal of Florida, Third District.
October 5, 1994.
*1201 Bolton & Kirschner and Michael B. Kirschner, Miami, for petitioner.
Brenner & Dienstag and Richard M. Brenner, Miami, for respondents.
Before SCHWARTZ, C.J., and NESBITT and LEVY, JJ.
PER CURIAM.
The order below, which refused to stay a bad faith claim against the carrier pending the resolution of an underlying coverage dispute, is quashed. Blanchard v. State Farm Mut. Auto. Ins. Co., 575 So. 2d 1289 (Fla. 1991); Michigan Millers Mut. Ins. Co. v. Bourke, 581 So. 2d 1368 (Fla. 2d DCA 1991).
Certiorari granted.